Case 9:19-cv-80912-WPD Document 26 Entered on FLSD Docket 03/13/2020 Page 1 of 2
                Case: 20-10080 Date Filed: 03/13/2020 Page: 1 of 2

                                                                                                          AP
                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                                                                                        Mar 13, 2020
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303
                                                                                                                MIAMI

  David J. Smith                                                                    For rules and forms visit
  Clerk of Court                                                                    www.ca11.uscourts.gov


                                          March 13, 2020

  Clerk - Southern District of Florida
  U.S. District Court
  400 N MIAMI AVE
  MIAMI, FL 33128-1810

  Appeal Number: 20-10080-EE
  Case Style: Tina Cohen v. Vineyard Vines Retail, LLC
  District Court Docket No: 9:19-cv-80912-WPD

  The enclosed copy of the Clerk's Entry of Dismissal pursuant to appellant's motion to dismiss is
  issued as the mandate of this court. See 11th Cir. R. 42-1(a).

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Elora Jackson, EE/lt
  Phone #: (404) 335-6173

  Enclosure(s)




                                                            DIS-3 Letter and Entry of Dismissal Vol
Case 9:19-cv-80912-WPD Document 26 Entered on FLSD Docket 03/13/2020 Page 2 of 2
                Case: 20-10080 Date Filed: 03/13/2020 Page: 2 of 2



                        IN THE UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT

                                          ______________

                                          No. 20-10080-EE
                                          ______________

  TINA COHEN,
  individually, and on behalf of other similarly situated individuals,

                                                     Plaintiff - Appellant,

  versus

  VINEYARD VINES RETAIL, LLC,
  a Connecticut limited liability company,
  d.b.a. Vineyard Vines,

                                              Defendant - Appellee.
                        __________________________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                        __________________________________________

  ENTRY OF DISMISSAL: Pursuant to Appellant Tina Cohen's motion for voluntary dismissal,
  FRAP Rule 42 and 11th Cir. R. 42-1(a), the above referenced appeal was duly entered
  dismissed on this date, effective March 13, 2020.

                                         DAVID J. SMITH
                              Clerk of Court of the United States Court
                                 of Appeals for the Eleventh Circuit

                                by: Elora Jackson, EE, Deputy Clerk

                                                             FOR THE COURT - BY DIRECTION
